DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 – 9.  Claims 10 - 20 were with drawn and canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.  The restriction was made FINAL.
Prior art of Record
U.S. 4,069,696 Robert L. Steinbach (‘Steinbach hereafter), Filed 08/20/1976
WO 2018/001708 Ahmad et al. (‘Ahmad hereafter) Filed 01/04/2018; Examined as U.S. 2019/0338655 Ahmad et al., App 16/310547, Filed 12/17/2018; PCT Filed 12/12/2017. 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 5, 7 – 9, 21 - 32 are allowed.
Claims 6 & 10 – 20 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard P. Brooks (76539) on 03/21/2022.

The application has been amended as follows: 
1. (Examiner Amendment) A method of forming a component pair, 
the method comprising: 
obtaining a geometric key associated with a component identifier of a first component, 
the first component defining a first mating surface having a first geometry; 
determining a second geometry using the geometric key, 
the second geometry being complementary to the first geometry; and 
forming the second geometry on a second mating surface of a second component of the component pair, 
wherein forming the second geometry comprises additively manufacturing at least a portion of the second component.

3. (Examiner Amendment) [[The method of claim 1,]]  A method of forming a component pair, the method comprising: 
obtaining a geometric key associated with a component identifier of a first component, 
the first component defining a first mating surface having a first geometry; 
determining a second geometry using the geometric key, 
the second geometry being complementary to the first geometry
wherein determining the second geometry using the geometric key comprises: 
generating, 
using the geometric key and a mathematical algorithm, 
data indicative of the second geometry. 

6. (Cancelled)

7. (Examiner Amendment) [[The method of claim 1, further comprising:]] A method of forming a component pair, the method comprising: 
obtaining a geometric key associated with a component identifier of a first component, 
the first component defining a first mating surface having a first geometry; 
determining a second geometry using the geometric key, 
the second geometry being complementary to the first geometry;
forming the second geometry on a second mating surface of a second component of the component pair; and 
recording the geometric key and the component identifier in a database for later recall. 

10 – 20 (Cancelled)
21. 	(New) The method of claim 1, 
wherein determining the second geometry using the geometric key comprises: 
generating, 
using the geometric key and a mathematical algorithm, 
data indicative of the second geometry.

22.	(New) The method of claim 1, further comprising:
	recording the geometric key and the component identifier in a database for later recall.

23. 	(New) The method of claim 3, 
further comprising:
	mating the first component and the second component by joining the second geometry of the second the mating surface with the first geometry of the first mating surface.

24. 	(New) The method of claim 3, 
wherein the geometric key is encrypted.

25.	(New) The method of claim 3, 
further comprising: 
recording the geometric key and the component identifier in a database for later recall.

26.	(New) The method of claim 3, 
further comprising:
   	assigning the component pair at least one component identifier and the geometric key;
   	determining a first geometry using the geometric key; and
   	forming the first geometry on the first mating surface of the first component of the component pair.

27.	(New) The method of claim 3, 
wherein the first mating surface further defines a triggering feature and the second mating surface defines a trigger, 
wherein the trigger engages the triggering feature only when the component pair is properly mated, the method further comprising:
performing an action in response to the triggering feature being engaged by the trigger.

28.	(New) The method of claim 7, 
further comprising: 
mating the first component and the second component by joining the second geometry of the second the mating surface with the first geometry of the first mating surface.

29.	(New) The method of claim 7, 
wherein determining the second geometry using the geometric key comprises:
generating, using the geometric key and a geometric creation algorithm, data indicative of the second geometry.

30. 	(New) The method of claim 7, 
wherein the geometric key is encrypted.

31.	(New) The method of claim 7, 
further comprising:
   	assigning the component pair at least one component identifier and the geometric key;
   	determining a first geometry using the geometric key; and
   	forming the first geometry on the first mating surface of the first component of the component pair.

32.	(New) The method of claim 7, 
wherein the first mating surface further defines a triggering feature and the second mating surface defines a trigger, 
wherein the trigger engages the triggering feature only when the component pair is properly mated, the method further comprising: 
performing an action in response to the triggering feature being engaged by the trigger.

Reasons for Allowance
Claim[s] 1 is/are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “wherein forming the second geometry comprises additively manufacturing at least a portion of the second component.”

The closest prior art is as cited were ‘Steinbach & ‘Ahmad.  
‘Steinbach teaches: A method of forming a component pair (‘Steinbach, Figs 1, 4 & 8, #22 (key) #20 (tumbler lock)), the method comprising: obtaining a geometric key (‘Steinbach, Clm 2, shank socket is cylindrically shaped, a cylinder is a geometric shape) associated with a component identifier of a first component (‘Steinbach, #22 (key/ first component), #113 (scalloped indicating edge/ identifier)), the first component (‘Steinbach, #22 (key/ first component) defining a first mating surface having a first geometry (‘Steinbach, system of #114, #118, #119, #121, #122, in combination make up the first mating surface); determining a second geometry (‘Steinbach, #20 (tumbler lock)) using the geometric key (‘Steinbach, #22 (key)), the second geometry being complementary to the first geometry (‘Steinbach, Col. 7, ln 52 – 68, key is insertable in the lock for rotating the operating part #34 and thus locking plate #40); and forming the second geometry on a second mating surface of a second component of the component pair (‘Steinbach, Col. 7, ln 52 – 68, aligning tang #119 with slot #69, forming is understood as mechanically assembling). 
		However, ‘Steinbach does not teach: the second geometry comprises a second component that is at least a portion from additive manufacturing, nor any additive manufacturing.
‘Ahmad teaches: A method of forming a component pair (‘Ahmad, Fig 7, #4 (blade root), #7 (excitation device)) the method comprising: obtaining a geometric key (‘Ahmad, Figs 7 & 8, system of #4 (blade root), #2 (side face), #3 (end faces), #2 (side faces)) associated with a component identifier (‘Ahmad, Figs 7 & 8, #14 (plate)) of a first component (‘Ahmad, #4 (blade root)), the first component defining a first mating surface (‘Ahmad, #4 (blade root)) having a first geometry (‘Ahmad, Figs 7 & 8 show geometric shape); determining a second geometry using the geometric key (‘Ahmad, #6 (blade root socket) is shaped to fit #4 (blade root)), the second geometry being complementary to the first geometry (‘Ahmad, Figs 7 & 8, #6 is shaped to fit #4); and forming the second geometry on a second mating surface of a second component of the component pair (‘Ahmad, Figs 7 & 8, #4 fits within #6, forming is understood to be assembling). 
However, ‘Ahmad does not teach: forming the second geometry by additive manufacturing at least a portion of the second component.  Further, ‘Ahmad  does not teach that #7 (excitation device) is additively manufactured. 
Neither of these references provides forming the second geometry by additive manufacturing at least a portion of the second component.  Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2, 4, 5, 8, 21 & 22, are also allowed because they are dependent on claim 1.  

Claim[s] 3 is/are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “generating, using the geometric key and a mathematical algorithm, data indicative of the second geometry.”

The closest prior art is as cited were ‘Steinbach & ‘Ahmad.  
‘Steinbach teaches: A method of forming a component pair (‘Steinbach, Figs 1, 4 & 8, #22 (key) #20 (tumbler lock)), the method comprising: obtaining a geometric key (‘Steinbach, Clm 2, shank socket is cylindrically shaped, a cylinder is a geometric shape) associated with a component identifier of a first component (‘Steinbach, #22 (key/ first component), #113 (scalloped indicating edge/ identifier)), the first component (‘Steinbach, #22 (key/ first component) defining a first mating surface having a first geometry (‘Steinbach, system of #114, #118, #119, #121, #122, in combination make up the first mating surface); determining a second geometry (‘Steinbach, #20 (tumbler lock)) using the geometric key (‘Steinbach, #22 (key)), the second geometry being complementary to the first geometry (‘Steinbach, Col. 7, ln 52 – 68, key is insertable in the lock for rotating the operating part #34 and thus locking plate #40); and forming the second geometry on a second mating surface of a second component of the component pair (‘Steinbach, Col. 7, ln 52 – 68, aligning tang #119 with slot #69, forming is understood as mechanically assembling). 
		However, ‘Steinbach does not teach: “generating, using the geometric key and a mathematical algorithm, data indicative of the second geometry.”
‘Ahmad teaches: A method of forming a component pair (‘Ahmad, Fig 7, #4 (blade root), #7 (excitation device)) the method comprising: obtaining a geometric key (‘Ahmad, Figs 7 & 8, system of #4 (blade root), #2 (side face), #3 (end faces), #2 (side faces)) associated with a component identifier (‘Ahmad, Figs 7 & 8, #14 (plate)) of a first component (‘Ahmad, #4 (blade root)), the first component defining a first mating surface (‘Ahmad, #4 (blade root)) having a first geometry (‘Ahmad, Figs 7 & 8 show geometric shape); determining a second geometry using the geometric key (‘Ahmad, #6 (blade root socket) is shaped to fit #4 (blade root)), the second geometry being complementary to the first geometry (‘Ahmad, Figs 7 & 8, #6 is shaped to fit #4); and forming the second geometry on a second mating surface of a second component of the component pair (‘Ahmad, Figs 7 & 8, #4 fits within #6, forming is understood to be assembling). 
		However, ‘Ahmad does not teach: “generating, using the geometric key and a mathematical algorithm, data indicative of the second geometry.”
Neither of these references provides “generating, using the geometric key and a mathematical algorithm, data indicative of the second geometry.”
		Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 23 - 27, are also allowed because they are dependent on claim 3.  

Claim[s] 7 is/are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “recording the geometric key and the component identifier in a database for later recall.”

The closest prior art is as cited were ‘Steinbach & ‘Ahmad.  
‘Steinbach teaches: A method of forming a component pair (‘Steinbach, Figs 1, 4 & 8, #22 (key) #20 (tumbler lock)), the method comprising: obtaining a geometric key (‘Steinbach, Clm 2, shank socket is cylindrically shaped, a cylinder is a geometric shape) associated with a component identifier of a first component (‘Steinbach, #22 (key/ first component), #113 (scalloped indicating edge/ identifier)), the first component (‘Steinbach, #22 (key/ first component) defining a first mating surface having a first geometry (‘Steinbach, system of #114, #118, #119, #121, #122, in combination make up the first mating surface); determining a second geometry (‘Steinbach, #20 (tumbler lock)) using the geometric key (‘Steinbach, #22 (key)), the second geometry being complementary to the first geometry (‘Steinbach, Col. 7, ln 52 – 68, key is insertable in the lock for rotating the operating part #34 and thus locking plate #40); and forming the second geometry on a second mating surface of a second component of the component pair (‘Steinbach, Col. 7, ln 52 – 68, aligning tang #119 with slot #69, forming is understood as mechanically assembling). 
		However, ‘Steinbach does not teach: “recording the geometric key and the component identifier in a database for later recall.”
 ‘Ahmad teaches: A method of forming a component pair (‘Ahmad, Fig 7, #4 (blade root), #7 (excitation device)) the method comprising: obtaining a geometric key (‘Ahmad, Figs 7 & 8, system of #4 (blade root), #2 (side face), #3 (end faces), #2 (side faces)) associated with a component identifier (‘Ahmad, Figs 7 & 8, #14 (plate)) of a first component (‘Ahmad, #4 (blade root)), the first component defining a first mating surface (‘Ahmad, #4 (blade root)) having a first geometry (‘Ahmad, Figs 7 & 8 show geometric shape); determining a second geometry using the geometric key (‘Ahmad, #6 (blade root socket) is shaped to fit #4 (blade root)), the second geometry being complementary to the first geometry (‘Ahmad, Figs 7 & 8, #6 is shaped to fit #4); and forming the second geometry on a second mating surface of a second component of the component pair (‘Ahmad, Figs 7 & 8, #4 fits within #6, forming is understood to be assembling). 
		However, ‘Ahmad does not teach: “recording the geometric key and the component identifier in a database for later recall.”
		Neither of these references provides “recording the geometric key and the component identifier in a database for later recall.”
		Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 28 - 32, are also allowed because they are dependent on claim 7.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                         
03/25/2022